

EXHIBIT 10.127


LIONS GATE ENTERTAINMENT CORP.
2012 PERFORMANCE INCENTIVE PLAN


1.PURPOSE OF PLAN
The purpose of this Lions Gate Entertainment Corp. 2012 Performance Incentive
Plan (this “Plan”) of Lions Gate Entertainment Corp., a company continued under
the laws of the Province of British Columbia (the “Corporation”), is to promote
the success of the Corporation by providing an additional means through the
grant of awards to attract, motivate, retain and reward selected employees and
other eligible persons and to enhance the alignment of the interests of the
selected participants with the interests of the Corporation’s shareholders.
2.    ELIGIBILITY
The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
United States Securities Act of 1933, as amended (the “Securities Act”), the
offering and sale of shares issuable under this Plan by the Corporation or the
Corporation’s compliance with any other applicable laws. An Eligible Person who
has been granted an award (a “participant”) may, if otherwise eligible, be
granted additional awards if the Administrator shall so determine. As used
herein, “Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.
3.    PLAN ADMINISTRATION
3.1
The Administrator. This Plan shall be administered by and all awards under this
Plan shall be authorized by the Administrator. The “Administrator” means the
Board or one or more committees (or subcommittees, as the case may be) appointed
by the Board or another committee (within its delegated authority) to administer
all or certain aspects of this Plan. Any such committee shall be comprised
solely of one or more directors or such number of directors as may be required
under applicable law. A committee may delegate some or all of its authority to
another committee so constituted. The Board or a committee comprised solely of
directors may also delegate, to the extent permitted by



1



--------------------------------------------------------------------------------




applicable law, to one or more officers of the Corporation, its authority under
this Plan. The Board or another committee (within its delegated authority) may
delegate different levels of authority to different committees or persons with
administrative and grant authority under this Plan. Unless otherwise provided in
the Bylaws of the Corporation or the applicable charter of any Administrator:
(a) a majority of the members of the acting Administrator shall constitute a
quorum, and (b) the vote of a majority of the members present assuming the
presence of a quorum or the unanimous written consent of the members of the
Administrator shall constitute action by the acting Administrator.
3.2
Powers of the Administrator. Subject to the express provisions of this Plan, the
Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan (in the case of a committee or delegation to one or more officers,
within any express limits on the authority delegated to that committee or
person(s)), including, without limitation, the authority to:

(a)
determine eligibility and, from among those persons determined to be eligible,
determine the particular Eligible Persons who will receive an award under this
Plan;

(b)
grant awards to Eligible Persons, determine the price (if any) at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons (in the case of securities-based awards),
determine the other specific terms and conditions of awards consistent with the
express limits of this Plan, establish the installment(s) (if any) in which such
awards shall become exercisable or shall vest (which may include, without
limitation, performance and/or time-based schedules), or determine that no
delayed exercisability or vesting is required, establish any applicable
performance-based exercisability or vesting requirements, determine the extent
(if any) to which any applicable exercise and vesting requirements have been
satisfied, and establish the events (if any) of termination, expiration or
reversion of such awards;

(c)
approve the forms of any award agreements (which need not be identical either as
to type of award or among participants);

(d)
construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation, its Subsidiaries, and participants under this
Plan, make any and all determinations under this Plan and any such agreements,
further define the terms used in this Plan, and prescribe, amend and rescind
rules and regulations relating to the administration of this Plan or the awards
granted under this Plan;

(e)
cancel, modify, or waive the Corporation’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding awards, subject to any
required consent under Section 8.6.5;



2



--------------------------------------------------------------------------------




(f)
accelerate, waive or extend the vesting or exercisability, or modify or extend
the term of any or all such outstanding awards (in the case of options or share
appreciation rights, within the maximum ten-year term of such awards) in such
circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a termination of employment or services or other
events of a personal nature) subject to any required consent under Section
8.6.5;

(g)
adjust the number of Common Shares subject to any award, adjust the price of any
or all outstanding awards or otherwise waive or change previously imposed terms
and conditions, in such circumstances as the Administrator may deem appropriate,
in each case subject to Sections 4 and 8.6 (and subject to the no repricing
provision below);

(h)
determine the date of grant of an award, which may be a designated date after
but not before the date of the Administrator’s action to approve the award
(unless otherwise designated by the Administrator, the date of grant of an award
shall be the date upon which the Administrator took the action approving the
award);

(i)
determine whether, and the extent to which, adjustments are required pursuant to
Section 7.1 hereof and take any other actions contemplated by Section 7 in
connection with the occurrence of an event of the type described in Section 7;

(j)
acquire or settle (subject to Sections 7 and 8.6) rights under awards in cash,
stock of equivalent value, or other consideration (subject to the no repricing
provision below); and

(k)
determine the fair market value of the Common Shares or awards under this Plan
from time to time and/or the manner in which such value will be determined.

3.3
    Prohibition on Repricing. Notwithstanding anything to the contrary in
Section 3.2 and except for an adjustment pursuant to Section 7.1 or a repricing
approved by shareholders, in no case may the Administrator (1) amend an
outstanding stock option or SAR to reduce the exercise price or base price of
the award, (2) cancel, exchange, or surrender an outstanding stock option or SAR
in exchange for cash or other awards for the purpose of repricing the award, or
(3) cancel, exchange, or surrender an outstanding stock option or SAR in
exchange for an option or SAR with an exercise or base price that is less than
the exercise or base price of the original award.

3.4
    Binding Determinations. Any determination or other action taken by, or
inaction of, the Corporation, any Subsidiary, or the Administrator relating or
pursuant to this Plan (or any award made under this Plan) and within its
authority hereunder or under applicable law shall be within the absolute
discretion of that entity or body and shall be conclusive and binding upon all
persons. Neither the Board nor any Board committee, nor any member thereof or
person acting at the direction



3



--------------------------------------------------------------------------------




thereof, shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with this Plan (or any award made
under this Plan), and all such persons shall be entitled to indemnification and
reimbursement by the Corporation in respect of any claim, loss, damage or
expense (including, without limitation, attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under any directors and
officers liability insurance coverage that may be in effect from time to time.
Neither the Board nor any other Administrator, nor any member thereof or person
acting at the direction thereof, nor the Corporation or any of its Subsidiaries,
shall be liable for any damages of a participant should an option intended as an
ISO (as defined below) fail to meet the requirements of the Internal Revenue
Code of 1986, as amended (the “Code”), applicable to ISOs, should any other
award(s) fail to qualify for any intended tax treatment, should any award grant
or other action with respect thereto not satisfy Rule 16b-3 promulgated under
the Securities Exchange Act of 1934, as amended, or otherwise for any tax or
other liability imposed on a participant with respect to an award.
3.5
    Reliance on Experts. In making any determination or in taking or not taking
any action under this Plan, the Administrator may obtain and may rely upon the
advice of experts, including employees and professional advisors to the
Corporation. No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted in good faith.

3.6
    Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.

4.    COMMON SHARES SUBJECT TO THE PLAN; SHARE LIMITS
4.1
    Shares Available. Subject to the provisions of Section 7.1, the capital
stock that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Shares and any Common Shares held as treasury
shares. For purposes of this Plan, “Common Shares” shall mean the common shares
of the Corporation and such other securities or property as may become the
subject of awards under this Plan, or may become subject to such awards,
pursuant to an adjustment made under Section 7.1.

4.2
    Aggregate Share Limit. The maximum number of Common Shares that may be
delivered pursuant to awards granted to Eligible Persons under this Plan (the
“Share Limit”) is equal to:

(1)
29,683,000 Common Shares, plus

(2)
the number of any shares subject to stock options and share appreciation rights
granted under the Corporation’s 2004 Performance Incentive Plan, as amended (the
“2004 Plan”) and outstanding as of March 31, 2012 which expire, or for any
reason are cancelled or terminated, after March 31, 2012 without being exercised
(which, for purposes of clarity, shall



4



--------------------------------------------------------------------------------




become available for award grants under this Plan on a one-for-one basis), plus
(3)
the number of any shares subject to restricted stock and restricted stock unit
awards granted under the 2004 Plan that are outstanding and unvested on March
31, 2012 that are forfeited, terminated, cancelled or otherwise reacquired by
the Corporation after March 31, 2012 without having become vested (with any such
shares increasing the Share Limit based on the Full Value Award Ratio specified
below in effect at the time of forfeiture, termination, cancellation or
repurchase, as the case may be).

Shares issued in respect of any “Full-Value Award” granted under this Plan at
any time on or after the date of the Corporation’s 2014 annual meeting of
shareholders (the “2014 Annual Meeting Date”), shall be counted against the
foregoing Share Limit as 1.9 shares for every one share issued in connection
with such award. (For example, if a stock bonus of 100 Common Shares is granted
under this Plan on or after the 2014 Annual Meeting Date, 190 shares shall be
charged against the Share Limit in connection with that award.)     Shares
issued in respect of any Full-Value Award granted under this Plan at any time
prior to the 2014 Annual Meeting Date shall be counted against the foregoing
Share Limit as 2.0 shares for every one share issued in connection with such
award. For this purpose, a “Full-Value Award” means any award under this Plan
that is not a stock option grant or a share appreciation right grant.
4.3
    Additional Share Limits. The following limits also apply with respect to
awards granted under this Plan. These limits are in addition to, not in lieu of,
the aggregate Share Limit in Section 4.2.

(a)
The maximum number of Common Shares that may be delivered pursuant to options
qualified as incentive stock options granted under this Plan is 31,600,000
shares.

(b)
The maximum number of Common Shares subject to those options and share
appreciation rights that are granted under this Plan during any calendar year to
any one individual under this Plan is 3,000,000 shares.

(c)
Additional limits with respect to Qualified Performance-Based Awards are set
forth in Section 5.2.3.



5



--------------------------------------------------------------------------------




Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.
4.4
    Share-Limit Counting Rules. The Share Limit shall be subject to the
following provisions of this Section 4.4:

(a)
Shares that are subject to or underlie awards granted under this Plan which
expire or for any reason are cancelled or terminated, are forfeited, fail to
vest, or for any other reason are not paid or delivered under this Plan shall
not be counted against the Share Limit and shall be available for subsequent
awards under this Plan.

(b)
To the extent that Common Shares are delivered pursuant to the exercise of a SAR
or stock option granted under this Plan, the number of underlying shares as to
which the exercise related shall be counted against the Share Limit, as opposed
to only counting the shares issued. (For purposes of clarity, if a SAR relates
to 100,000 shares and is exercised at a time when the payment due to the
participant is 15,000 shares, 100,000 shares shall be charged against the Share
Limit with respect to such exercise.)

(c)
Shares that are exchanged by a participant or withheld by the Corporation as
full or partial payment in connection with any stock option or SAR granted under
this Plan, as well as any shares exchanged by a participant or withheld by the
Corporation or one of its Subsidiaries to satisfy the tax withholding
obligations related to any stock option or SAR granted under this Plan, shall
not be available for subsequent awards under this Plan. Shares that are
exchanged by a participant or withheld by the Corporation as full or partial
payment in connection with any Full-Value Award granted under this Plan, as well
as any shares exchanged by a participant or withheld by the Corporation or one
of its Subsidiaries to satisfy the tax withholding obligations related to any
Full-Value Award granted under this Plan, shall not be counted against the Share
Limit and shall be available for subsequent awards under this Plan, provided
that any one (1) share so exchanged or withheld in connection with any
Full-Value Award shall be credited based on the Full-Value Award ratio set forth
above shares when determining the number of shares that shall again become
available for subsequent awards under this Plan.

(d)
In addition, shares that are exchanged by a participant or withheld by the
Corporation after the date on which shareholders initially approved this Plan as
full or partial payment in connection with any Full-Value Award granted under
the 2004 Plan, as well as any shares exchanged by a participant or withheld by
the Corporation or one of its Subsidiaries after such date to satisfy the tax
withholding obligations related to any Full-Value Award granted under the 2004
Plan, shall be available for new awards under this Plan, provided that any one
(1) share so exchanged or withheld in connection with any Full-Value Award shall
be credited based on the Full-Value Award ratio set forth above shares when
determining the



6



--------------------------------------------------------------------------------




number of shares that shall again become available for subsequent awards under
this Plan. For purposes of clarity, shares that are exchanged by a participant
or withheld by the Corporation or a Subsidiary as payment in connection with a
stock option or SAR granted under the 2004 Plan, or to satisfy any tax
withholding obligations in connection with such a stock option or SAR, shall not
be available for awards under this Plan.
(e)
To the extent that an award granted under this Plan is settled in cash or a form
other than Common Shares, the shares that would have been delivered had there
been no such cash or other settlement shall not be counted against the Share
Limit and shall be available for subsequent awards under this Plan.

(f)
In the event that Common Shares are delivered in respect of a dividend
equivalent right granted under this Plan, the number of shares delivered with
respect to the award shall be counted against the Share Limit. (For purposes of
clarity, if 1,000 dividend equivalent rights are granted and outstanding when
the Corporation pays a dividend, and 50 shares are delivered in payment of those
rights with respect to that dividend, 95 shares (after giving effect to the
Full-Value Award premium counting rules) shall be counted against the Share
Limit). Except as otherwise provided by the Administrator, shares delivered in
respect of dividend equivalent rights shall not count against any individual
award limit under this Plan other than the aggregate Share Limit.

Refer to Section 8.10 for application of the share limits of this Plan,
including the limits in Sections 4.2 and 4.3, with respect to assumed awards.
Each of the numerical limits and references in Sections 4.2 and 4.3, and in this
Section 4.4, is subject to adjustment as contemplated by Section 4.3, Section 7
and Section 8.10. The share limits of Section 4.3 shall be applied on a
one-for-one basis without applying the Full-Value Award premium counting rule
taken into account in determining the Share Limit. The foregoing adjustments to
the share limits of this Plan are subject to any applicable limitations under
Section 162(m) of the Code with respect to awards intended as performance-based
compensation thereunder.
4.5
No Fractional Shares; Minimum Issue. Unless otherwise expressly provided by the
Administrator, no fractional shares shall be delivered under this Plan. The
Administrator may pay cash in lieu of any fractional shares in settlements of
awards under this Plan. The Administrator may from time to time impose a limit
(of not greater than 100 shares) on the minimum number of shares that may be
purchased or exercised as to awards (or any particular award) granted under this
Plan unless (as to any particular award) the total number purchased or exercised
is the total number at the time available for purchase or exercise under the
award.





5.    AWARDS


7



--------------------------------------------------------------------------------




5.1
Type and Form of Awards. The Administrator shall determine the type or types of
award(s) to be made to each selected Eligible Person. Awards may be granted
singly, in combination or in tandem. Awards also may be made in combination or
in tandem with, in replacement of, as alternatives to, or as the payment form
for grants or rights under any other employee or compensation plan of the
Corporation or one of its Subsidiaries. The types of awards that may be granted
under this Plan are:

5.1.1    Stock Options. A stock option is the grant of a right to purchase a
specified number of Common Shares during a specified period as determined by the
Administrator. An option may be intended as an incentive stock option within the
meaning of Section 422 of the Code (an “ISO”) or a nonqualified stock option (an
option not intended to be an ISO). The agreement evidencing the grant of an
option will indicate if the option is intended as an ISO; otherwise it will be
deemed to be a nonqualified stock option. The maximum term of each option (ISO
or nonqualified) shall be ten (10) years. The per share exercise price for each
option shall be not less than 100% of the fair market value of a Common Share on
the date of grant of the option. When an option is exercised, the exercise price
for the shares to be purchased shall be paid in full in cash or such other
method permitted by the Administrator consistent with Section 5.5.
5.1.2    Additional Rules Applicable to ISOs. To the extent that the aggregate
fair market value (determined at the time of grant of the applicable option) of
shares with respect to which ISOs first become exercisable by a participant in
any calendar year exceeds $100,000, taking into account both Common Shares
subject to ISOs under this Plan and shares subject to ISOs under all other plans
of the Corporation or one of its Subsidiaries (or any parent or predecessor
corporation to the extent required by and within the meaning of Section 422 of
the Code and the regulations promulgated thereunder), such options shall be
treated as nonqualified stock options. In reducing the number of options treated
as ISOs to meet the $100,000 limit, the most recently granted options shall be
reduced first. To the extent a reduction of simultaneously granted options is
necessary to meet the $100,000 limit, the Administrator may, in the manner and
to the extent permitted by law, designate which Common Shares are to be treated
as shares acquired pursuant to the exercise of an ISO. ISOs may only be granted
to employees of the Corporation or one of its subsidiaries (for this purpose,
the term “subsidiary” is used as defined in Section 424(f) of the Code, which
generally requires an unbroken chain of ownership of at least 50% of the total
combined voting power of all classes of stock of each subsidiary in the chain
beginning with the Corporation and ending with the subsidiary in question). No
ISO may be granted to any person who, at the time the option is granted, owns
(or is deemed to own under Section 424(d) of the Code) outstanding Common Shares
possessing more than 10% of the total combined voting power of all classes of
stock of the Corporation, unless the exercise price of such option is at least
110% of the fair market value of the stock subject to the option and such option
by its terms is not exercisable after the expiration of five years from the date
such option is granted. If an otherwise-intended ISO fails to meet the
applicable requirements of Section 422 of the Code, the option shall be a
nonqualified stock option.


8



--------------------------------------------------------------------------------




5.1.3    Share Appreciation Rights. A share appreciation right or “SAR” is a
right to receive a payment, in cash and/or Common Shares, equal to the excess of
the fair market value of a specified number of Common Shares on the date the SAR
is exercised over the “base price” of the award, which base price shall be set
forth in the applicable award agreement and shall be not less than 100% of the
fair market value of a Common Share on the date of grant of the SAR. The maximum
term of a SAR shall be ten (10) years.
5.1.4    Other Awards; Dividend Equivalent Rights. The other types of awards
that may be granted under this Plan include: (a) stock bonuses, restricted
stock, performance stock, stock units, phantom stock or similar rights to
purchase or acquire shares, whether at a fixed or variable price (or no price)
or fixed or variable ratio related to the Common Shares, and any of which may
(but need not) be fully vested at grant or vest upon the passage of time, the
occurrence of one or more events, the satisfaction of performance criteria or
other conditions, or any combination thereof; or (b) cash awards. Dividend
equivalent rights may be granted as a separate award or in connection with
another award under this Plan; provided, however, that dividend equivalent
rights may not be granted as to a stock option or SAR granted under this Plan.
In addition, any dividends and/or dividend equivalents as to the unvested
portion of a restricted stock award that is subject to performance-based vesting
requirements or the unvested portion of a stock unit award that is subject to
performance-based vesting requirements will be subject to termination and
forfeiture to the same extent as the corresponding portion of the award to which
they relate in the event the applicable performance-based vesting requirements
are not satisfied.
5.2
Section 162(m) Performance-Based Awards. Without limiting the generality of the
foregoing, any of the types of awards listed in Section 5.1.4 above may be, and
options and SARs granted to officers and employees also may be, granted as
awards intended to satisfy the requirements for “performance-based compensation”
within the meaning of Section 162(m) of the Code. An Award (other than an option
or SAR) intended by the Administrator to satisfy the requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code is referred to as a “Qualified Performance-Based Award.” An option or SAR
intended to satisfy the requirements for “performance-based compensation” within
the meaning of Section 162(m) of the Code is referred to as a “Qualifying Option
or SAR.” The grant, vesting, exercisability or payment of Qualified
Performance-Based Awards may depend on the degree of achievement of one or more
performance goals relative to a pre-established targeted level or levels using
one or more of the Business Criteria set forth below (on an absolute or relative
(including, without limitation, relative to the performance of one or more other
companies or upon comparisons of any of the indicators of performance relative
to one or more other companies) basis, any of which may also be expressed as a
growth or decline measure relative to an amount or performance for a prior date
or period) for the Corporation on a consolidated basis or for one or more of the
Corporation’s subsidiaries, segments, divisions or business units, or any
combination of the foregoing. Any Qualified Performance-Based Award shall be
subject to the following provisions of this



9



--------------------------------------------------------------------------------




Section 5.2, and a Qualifying Option or SAR shall be subject to the following
provisions of this Section 5.2 only to the extent expressly set forth below.
Nothing in this Plan, however, requires the Administrator to qualify any award
or compensation as “performance-based compensation” under Section 162(m) of the
Code.
5.2.1    Class; Administrator. The eligible class of persons for Qualified
Performance-Based Awards under this Section 5.2, as well as for a Qualifying
Option or SAR, shall be officers and employees of the Corporation or one of its
Subsidiaries. To qualify awards as performance-based under Section 162(m), the
Administrator approving Qualified Performance-Based Awards or a Qualifying
Option or SAR, or making any certification required pursuant to Section 5.2.4,
must constitute a committee consisting solely of two or more outside directors
(as this requirement is applied under Section 162(m) of the Code).
5.2.2    Performance Goals.
(a)
The specific performance goals for Qualified Performance-Based Awards shall be
established based on one or more of the following business criteria (“Business
Criteria”) as selected by the Administrator in its sole discretion: earnings per
share, cash flow (which means cash and cash equivalents derived from either net
cash flow from operations or net cash flow from operations, financing and
investing activities), share price, total shareholder return, gross or net sales
or revenue, operating income (before or after taxes), net income (before or
after interest, taxes, depreciation and/or amortization), return on equity or on
assets or on net assets or on capital or on sales, gross or net profit or
operating margin, funds from operations, working capital, market share, cost
containment or reduction, or any combination thereof. The applicable performance
measurement period may not be less than three months nor more than 10 years.

(b)
The terms of the Qualified Performance-Based Awards may specify the manner, if
any, in which performance targets (or the applicable measure of performance)
shall be adjusted: to mitigate the unbudgeted impact of material, unusual or
nonrecurring gains and losses; to exclude restructuring and/or other
nonrecurring charges; to exclude the effects of financing activities; to exclude
exchange rate effects; to exclude the effects of changes to accounting
principles; to exclude the effects of any statutory adjustments to corporate tax
rates; to exclude the effects of any items of an unusual nature or of
infrequency of occurrence; to exclude the effects of acquisitions or joint
ventures; to exclude the effects of discontinued operations; to assume that any
business divested achieved performance objectives at targeted levels during the
balance of a performance period following such divestiture or to exclude the
effects of any divestiture; to exclude the effect of any event or transaction
referenced in Section 7.1; to exclude the effects of stock-based compensation;
to exclude the award of bonuses; to exclude amortization of acquired intangible
assets; to exclude the goodwill and intangible asset impairment charges; to
exclude the effect of any other unusual, non-recurring gain or



10



--------------------------------------------------------------------------------




loss, non-operating item or other extraordinary item; to exclude the costs
associated with any of the foregoing or any potential transaction that if
consummated would constitute any of the foregoing; or to exclude other items
specified by the Administrator at the time of establishing the targets.
(c)
To qualify awards as performance-based under Section 162(m), the applicable
Business Criterion (or Business Criteria, as the case may be) and specific
performance formula, goal or goals (“targets”) must be established and approved
by the Administrator during the first 90 days of the performance period (and, in
the case of performance periods of less than one year, in no event after 25% or
more of the performance period has elapsed) and while performance relating to
such target(s) remains substantially uncertain within the meaning of Section
162(m) of the Code.

5.2.3    Form of Payment; Maximum Qualified Performance-Based Award. Grants or
awards under this Section 5.2 may be paid in cash or Common Shares or any
combination thereof. Qualifying Option or SAR awards granted to any one
participant in any one calendar year shall be subject to the limit set forth in
Section 4.3(b). A Qualified Performance-Based Award shall be subject to the
following applicable limit: (a) in the case of a Qualified Performance-Based
Award where the value of the Award is expressed as a number or range of number
of Common Shares (such as, without limitation, a Qualified Performance-Based
Award in the form of a restricted stock, performance stock, or stock unit award)
or a Qualified Performance-Based Award where the amount of cash payable upon or
following vesting of the award is determined with reference to the fair market
value of a Common Share at such time, the maximum number of Common Shares which
may be subject to such Qualified Performance-Based Awards described in this
clause (a) that are granted to any one participant in any one calendar year
shall not exceed 3,000,000 shares (counting such shares on a one-for-one basis
for this purpose), either individually or in the aggregate, subject to
adjustment as provided in Section 7.1; and (b) in the case of other Qualified
Performance-Based Awards (such as a Qualified Performance-Based Award where the
potential payment is a stated cash amount or range of stated cash amounts,
whether the payment is ultimately made in cash or Common Shares by converting
the applicable cash amount into a number of Common Shares based on the fair
market value of a Common Share upon or following vesting of the award), the
aggregate amount of compensation to be paid to any one participant in respect of
all such Qualified Performance-Based Awards granted to that participant in any
one calendar year shall not exceed $15,000,000. The limits in clauses (a) and
(b) in the preceding sentence are separate, independent limits, and a Qualified
Performance-Based Award shall be subject to the applicable limit but not both
limits. For clarity, an eligible individual may receive, during any applicable
year, awards referenced in clause (a) of this Section 5.2.3 not in excess of the
limit of that clause, awards referenced in clause (b) of this Section 5.2.3 not
in excess of the limit of that clause, Qualifying Option or SAR awards not in
excess of the limit set forth in Section 4.3(b), as well as other types of
awards (not referenced in this Section 5.2.3) under this Plan. Awards that are
cancelled during the year shall


11



--------------------------------------------------------------------------------




be counted against any applicable limits of Section 4.3(b) and this Section
5.2.3 to the extent required by Section 162(m) of the Code.
5.2.4    Certification of Payment. Before any Qualified Performance-Based Award
is paid and to the extent applicable to qualify the award as performance-based
compensation within the meaning of Section 162(m) of the Code, the Administrator
must certify in writing that the performance target(s) and any other material
terms of the Qualified Performance-Based Award were in fact timely satisfied.
5.2.5    Reservation of Discretion. The Administrator will have the discretion
to determine the restrictions or other limitations of the individual awards
granted under this Section 5.2 including the authority to reduce awards, payouts
or vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.
5.2.6    Expiration of Grant Authority. As required pursuant to Section 162(m)
of the Code and the regulations promulgated thereunder, the Administrator’s
authority to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than a
Qualifying Option or SAR) shall terminate upon the first meeting of the
Corporation’s shareholders that occurs in the fifth year following the year in
which the Corporation’s shareholders first approve this Plan, subject to any
subsequent extension that may be approved by shareholders.
5.3
    Award Agreements. Each award shall be evidenced by a written or electronic
award agreement or notice in a form approved by the Administrator (an “award
agreement”), and, in each case and if required by the Administrator, executed or
otherwise electronically accepted by the recipient of the award in such form and
manner as the Administrator may require.

5.4
Deferrals and Settlements. Payment of awards may be in the form of cash, Common
Shares, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions as it may impose. The Administrator may
also require or permit participants to elect to defer the issuance of shares or
the settlement of awards in cash under such rules and procedures as it may
establish under this Plan. The Administrator may also provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferral amounts, or the payment or crediting of dividend equivalents where
the deferred amounts are denominated in shares.

5.5
Consideration for Common Shares or Awards. The purchase price for any award
granted under this Plan or the Common Shares to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

•
services rendered by the recipient of such award;



12



--------------------------------------------------------------------------------




•
cash, check payable to the order of the Corporation, or electronic funds
transfer;

•
notice and third party payment in such manner as may be authorized by the
Administrator;

•
the delivery of previously owned Common Shares;

•
by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

•
subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable law. Common Shares used to satisfy
the exercise price of an option shall be valued at their fair market value. The
Corporation will not be obligated to deliver any shares unless and until it
receives full payment of the exercise or purchase price therefor and any related
withholding obligations under Section 8.5 and any other conditions to exercise
or purchase have been satisfied. Unless otherwise expressly provided in the
applicable award agreement, the Administrator may at any time eliminate or limit
a participant’s ability to pay the purchase or exercise price of any award or
shares by any method other than cash payment to the Corporation.
5.6
Definition of Fair Market Value. For purposes of this Plan, “fair market value”
shall mean, unless otherwise determined or provided by the Administrator in the
circumstances, the closing price (in regular trading) of a Common Share as
reported on the composite tape for securities listed on the New York Stock
Exchange (the “Exchange”) for the date in question or, if no sales of Common
Shares were made on the Exchange on that date, the closing price (in regular
trading) of a Common Share as reported on said composite tape for the next
preceding day on which sales of Common Shares were made on the Exchange. The
Administrator may, however, provide with respect to one or more awards that the
fair market value shall equal the closing price (in regular trading) of a Common
Share as reported on the composite tape for securities listed on the Exchange on
the last trading day preceding the date in question or the average of the high
and low trading prices of a Common Share as reported on the composite tape for
securities listed on the Exchange for the date in question or the most recent
trading day. If the Common Shares are no longer listed or are no longer actively
traded on the Exchange as of the applicable date, the fair market value of the
Common Shares shall be the value as reasonably determined by the Administrator
for purposes of the award in the circumstances. The Administrator also may adopt
a different methodology for determining fair market value with respect to one or
more awards if a different methodology is necessary or advisable to secure any
intended favorable tax, legal or other treatment for the particular award(s)
(for example, and without limitation, the Administrator may provide that



13



--------------------------------------------------------------------------------




fair market value for purposes of one or more awards will be based on an average
of closing prices (or the average of high and low daily trading prices) for a
specified period preceding the relevant date).
5.7    Transfer Restrictions.
5.7.1    Limitations on Exercise and Transfer. Unless otherwise expressly
provided in (or pursuant to) this Section 5.7 or required by applicable law: (a)
all awards are non-transferable and shall not be subject in any manner to sale,
transfer, anticipation, alienation, assignment, pledge, encumbrance or charge;
(b) awards shall be exercised only by the participant; and (c) amounts payable
or shares issuable pursuant to any award shall be delivered only to (or for the
account of) the participant.
5.7.2    Exceptions. The Administrator may permit awards to be exercised by and
paid to, or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing. Any permitted
transfer shall be subject to compliance with applicable federal and state
securities laws and shall not be for value (other than nominal consideration,
settlement of marital property rights, or for interests in an entity in which
more than 50% of the voting interests are held by the Eligible Person or by the
Eligible Person’s family members).
5.7.3    Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:
(a)
transfers to the Corporation (for example, in connection with the expiration or
termination of the award),

(b)
the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,    

(c)
subject to any applicable limitations on ISOs, transfers to a family member (or
former family member) pursuant to a domestic relations order if received by the
Administrator,

(d)
if the participant has suffered a disability, permitted transfers or exercises
on behalf of the participant by his or her legal representative, or

(e)
the authorization by the Administrator of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and any
limitations imposed by the Administrator.

5.8
International Awards. One or more awards may be granted to Eligible Persons who
provide services to the Corporation or one of its Subsidiaries outside of the
United States. Any awards granted to such persons may be granted pursuant to



14



--------------------------------------------------------------------------------




the terms and conditions of any applicable sub-plans, if any, appended to this
Plan and approved by the Administrator from time to time. The awards so granted
need not comply with other specific terms of this Plan, provided that
shareholder approval of any deviation from the specific terms of this Plan is
not required by applicable law or any applicable listing agency.
6.    EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS
6.1
General. The Administrator shall establish the effect of a termination of
employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Corporation or one of its Subsidiaries and provides other services to the
Corporation or one of its Subsidiaries, the Administrator shall be the sole
judge for purposes of this Plan (unless a contract or the award otherwise
provides) of whether the participant continues to render services to the
Corporation or one of its Subsidiaries and the date, if any, upon which such
services shall be deemed to have terminated.

6.2
Events Not Deemed Terminations of Employment. Unless the express policy of the
Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, or except as otherwise required by applicable law, the employment
relationship shall not be considered terminated in the case of (a) sick leave,
(b) military leave, or (c) any other leave of absence authorized by the
Corporation or one of its Subsidiaries, or the Administrator; provided that,
unless reemployment upon the expiration of such leave is guaranteed by contract
or law or the Administrator otherwise provides, such leave is for a period of
not more than three months. In the case of any employee of the Corporation or
one of its Subsidiaries on an approved leave of absence, continued vesting of
the award while on leave from the employ of the Corporation or one of its
Subsidiaries may be suspended until the employee returns to service, unless the
Administrator otherwise provides or applicable law otherwise requires. In no
event shall an award be exercised after the expiration of any applicable maximum
term of the award.

6.3
Effect of Change of Subsidiary Status. For purposes of this Plan and any award,
if an entity ceases to be a Subsidiary of the Corporation a termination of
employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Corporation or another Subsidiary that
continues as such after giving effect to the transaction or other event giving
rise to the change in status unless the Subsidiary that is sold, spun-off or
otherwise divested (or its successor or a direct or indirect parent of such
Subsidiary or successor) assumes the Eligible Person’s award(s) in connection
with such transaction.

7.    ADJUSTMENTS; ACCELERATION
7.1        Adjustments.


15



--------------------------------------------------------------------------------




(a)
Subject to Section 7.2, upon (or, as may be necessary to effect the adjustment,
immediately prior to): any reclassification, recapitalization, stock split
(including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, conversion or other
reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Shares; or any exchange of Common Shares
or other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Shares; then the Administrator
shall equitably and proportionately adjust (1) the number and type of Common
Shares (or other securities) that thereafter may be made the subject of awards
(including the specific share limits, maximums and numbers of shares set forth
elsewhere in this Plan), (2) the number, amount and type of Common Shares (or
other securities or property) subject to any outstanding awards, (3) the grant,
purchase, or exercise price (which term includes the base price of any SAR or
similar right) of any outstanding awards, and/or (4) the securities, cash or
other property deliverable upon exercise or payment of any outstanding awards,
in each case to the extent necessary to preserve (but not increase) the level of
incentives intended by this Plan and the then-outstanding awards.

(b)
Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards and/or period applicable to any then-outstanding performance-based
awards to the extent necessary to preserve (but not increase) the level of
incentives intended by this Plan and the then-outstanding performance-based
awards.

(c)
It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances, Section
424 of the Code as to ISOs, Section 409A of the Code as to awards intended to
comply therewith and not be subject to taxation thereunder, and Section 162(m)
of the Code as to any Qualifying Option or SAR and any Qualified
Performance-Based Award) and accounting (so as to not trigger any unintended
charge to earnings with respect to such adjustment) requirements.

(d)
Without limiting the generality of Section 3.4, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.

7.2        Corporate Transactions - Assumption and Termination of Awards.


16



--------------------------------------------------------------------------------




(a)
Upon any event in which the Corporation does not survive, or does not survive as
a public company in respect of its Common Shares (including, without limitation,
a dissolution, merger, combination, consolidation, conversion, exchange of
securities, or other reorganization, or a sale of all or substantially all of
the business, stock or assets of the Corporation, in any case in connection with
which the Corporation does not survive or does not survive as a public company
in respect of its Common Shares), then the Administrator may make provision for
a cash payment in settlement of, or for the termination, assumption,
substitution or exchange of any or all outstanding awards or the cash,
securities or property deliverable to the holder of any or all outstanding
awards, based upon, to the extent relevant under the circumstances, the
distribution or consideration payable to holders of the Common Shares upon or in
respect of such event. Upon the occurrence of any event described in the
preceding sentence in connection with which the Administrator has made provision
for the award to be terminated (and the Administrator has not made a provision
for the substitution, assumption, exchange or other continuation or settlement
of the award): (1) unless otherwise provided in the applicable award agreement,
each then-outstanding option and SAR shall become fully vested,     all shares
of restricted stock then outstanding shall fully vest free of restrictions, and
each other award granted under this Plan that is then outstanding shall become
payable to the holder of such award (with any performance goals applicable to
the award in each case being deemed met, unless otherwise provided in the award
agreement, at the “target” performance level); and (2) each award shall
terminate upon the related event; provided that the holder of an option or SAR
shall be given reasonable advance notice of the impending termination and a
reasonable opportunity to exercise his or her outstanding vested options and
SARs (after giving effect to any accelerated vesting required in the
circumstances) in accordance with their terms before the termination of such
awards (except that in no case shall more than ten days’ notice of the impending
termination be required and any acceleration of vesting and any exercise of any
portion of an award that is so accelerated may be made contingent upon the
actual occurrence of the event).

(b)
Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
applicable award agreement, the Administrator may, in its discretion, provide
for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.

(c)
For purposes of this Section 7.2, an award shall be deemed to have been
“assumed” if (without limiting other circumstances in which an award is assumed)
the award continues after an event referred to above in this Section 7.2, and/or
is assumed and continued by the surviving entity following such event
(including, without limitation, an entity that, as a result of such event, owns
the Corporation or all or substantially all of the Corporation’s assets directly
or through one or more subsidiaries (a “Parent”)), and confers the right to
purchase or receive, as applicable and subject to vesting and the other terms
and conditions of the award, for each Common Share subject to the award
immediately prior to the event, the consideration (whether cash, shares, or
other securities or property)



17



--------------------------------------------------------------------------------




received in the event by the stockholders of the Corporation for each Common
Share sold or exchanged in such event (or the consideration received by a
majority of the stockholders participating in such event if the stockholders
were offered a choice of consideration); provided, however, that if the
consideration offered for a Common Share in the event is not solely the ordinary
common stock of a successor corporation or a Parent, the Administrator may
provide for the consideration to be received upon exercise or payment of the
award, for each share subject to the award, to be solely ordinary common stock
of the successor corporation or a Parent equal in fair market value to the per
share consideration received by the stockholders participating in the event.
(d)
The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award. In the case of an option, SAR or similar right as to which
the per share amount payable upon or in respect of such event is less than or
equal to the exercise or base price of the award, the Administrator may
terminate such award in connection with an event referred to in this Section 7.2
without any payment in respect of such award.

(e)
In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration and/or
termination to occur immediately prior to the applicable event and, in such
circumstances, will reinstate the original terms of the award if an event giving
rise to an acceleration and/or termination does not occur.

(f)
Without limiting the generality of Section 3.4, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.

(g)
The Administrator may override the provisions of this Section 7.2 by express
provision in the award agreement and may accord any Eligible Person a right to
refuse any acceleration, whether pursuant to the award agreement or otherwise,
in such circumstances as the Administrator may approve. The portion of any ISO
accelerated in connection with an event referred to in this Section 7.2 (or such
other circumstances as may trigger accelerated vesting of the award) shall
remain exercisable as an ISO only to the extent the applicable $100,000
limitation on ISOs is not exceeded. To the extent exceeded, the accelerated
portion of the option shall be exercisable as a nonqualified stock option under
the Code.

7.3
Definition of Change in Control. With respect to a particular award granted
under this Plan, a “Change in Control” shall be deemed to have occurred as of



18



--------------------------------------------------------------------------------




the first day, after the date of grant of the particular award, that any one or
more of the following conditions shall have been satisfied:
(a)
    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (1) the then-outstanding Common Shares of the
Corporation (the “Outstanding Company Common Shares”) or (2) the combined voting
power of the then-outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this definition, the
following acquisitions shall not constitute a Change in Control Event; (A) any
acquisition directly from the Corporation, (B) any acquisition by the
Corporation, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any affiliate of the Corporation
or a successor, or (D) any acquisition by any entity pursuant to a transaction
that complies with Sections (c)(1), (2) and (3) below;

(b)
    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board (including for these purposes, the
new members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(c)
    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Shares and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation,



19



--------------------------------------------------------------------------------




a Parent, as defined above) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Shares and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Corporation or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
30% existed prior to the Business Combination, and (3) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
(d)
    Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation other than in the context of a transaction that
does not constitute a Change in Control Event under clause (c) above.

8.    OTHER PROVISIONS
8.1
Compliance with Laws. This Plan, the granting and vesting of awards under this
Plan, the offer, issuance and delivery of Common Shares, and/or the payment of
money under this Plan or under awards are subject to compliance with all
applicable federal, state, local and foreign laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith. The person acquiring any
securities under this Plan will, if requested by the Corporation or one of its
Subsidiaries, provide such assurances and representations to the Corporation or
one of its Subsidiaries as the Administrator may deem necessary or desirable to
assure compliance with all applicable legal and accounting requirements.

8.2
No Rights to Award. No person shall have any claim or rights to be granted an
award (or additional awards, as the case may be) under this Plan, subject to any
express contractual rights (set forth in a document other than this Plan) to the
contrary.

8.3
No Employment/Service Contract. Nothing contained in this Plan (or in any other
documents under this Plan or in any award) shall confer upon any Eligible Person
or other participant any right to continue in the employ or other service of the
Corporation or one of its Subsidiaries, constitute any contract or agreement of
employment or other service or affect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Corporation or one of
its Subsidiaries to change a person’s compensation or other benefits, or to
terminate his or her employment or other service, with or without cause. Nothing
in this



20



--------------------------------------------------------------------------------




Section 8.3, however, is intended to adversely affect any express independent
right of such person under a separate employment or service contract other than
an award agreement.
8.4
Plan Not Funded. Awards payable under this Plan shall be payable in shares or
from the general assets of the Corporation, and no special or separate reserve,
fund or deposit shall be made to assure payment of such awards. No participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including Common Shares, except as expressly otherwise
provided) of the Corporation or one of its Subsidiaries by reason of any award
hereunder. Neither the provisions of this Plan (or of any related documents),
nor the creation or adoption of this Plan, nor any action taken pursuant to the
provisions of this Plan shall create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Corporation or one of its
Subsidiaries and any participant, beneficiary or other person. To the extent
that a participant, beneficiary or other person acquires a right to receive
payment pursuant to any award hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Corporation.

8.5
Tax Withholding. Upon any exercise, vesting, or payment of any award, or upon
the disposition of Common Shares acquired pursuant to the exercise of an ISO
prior to satisfaction of the holding period requirements of Section 422 of the
Code, or upon any other tax withholding event with respect to any award,
arrangements satisfactory to the Corporation shall be made to provide for any
taxes the Corporation or any of its Subsidiaries may be required to withhold
with respect to such award event or payment. Such arrangements may include (but
are not limited to) any one of (or a combination of) the following:

(a)
The Corporation or one of its Subsidiaries shall have the right to     require
the participant (or the participant’s personal representative or beneficiary, as
the case may be) to pay or provide for payment of the amount of any taxes which
the Corporation or one of its Subsidiaries may be required to withhold with
respect to such award event or payment.

(b)
The Corporation or one of its Subsidiaries shall have the right to deduct from
any amount otherwise payable in cash (whether related to the award or otherwise)
to the participant (or the participant’s personal representative or beneficiary,
as the case may be) the amount of any taxes which the Corporation or one of its
Subsidiaries may be required to withhold with respect to such award event or
payment.

(c)
In any case where a tax is required to be withheld in connection with the
delivery of Common Shares under this Plan, the Administrator may in its sole
discretion (subject to Section 8.1) require or grant (either at the time of the
award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in



21



--------------------------------------------------------------------------------




accordance with authorized procedures for cashless exercises, necessary to
satisfy the applicable withholding obligation on exercise, vesting or payment.
Unless otherwise provided by the Administrator, in no event shall the shares
withheld exceed the minimum whole number of shares required for tax withholding
under applicable law to the extent the Corporation determines that withholding
at any greater level would result in an award otherwise classified as an equity
award under ASC Topic 718 (or any successor thereto) being classified as a
liability award under ASC Topic 718 (or such successor).
8.6    Effective Date, Termination and Suspension, Amendments.
8.6.1    Effective Date. This Plan is effective as of July 16, 2012, the date of
its approval by the Board (the “Effective Date”). This Plan shall be submitted
for and subject to shareholder approval no later than twelve months after the
Effective Date. Unless earlier terminated by the Board and subject to any
extension that may be approved by shareholders, this Plan shall terminate at the
close of business on the day before the tenth anniversary of the Effective Date.
After the termination of this Plan either upon such stated termination date or
its earlier termination by the Board, no additional awards may be granted under
this Plan, but previously granted awards (and the authority of the Administrator
with respect thereto, including the authority to amend such awards) shall remain
outstanding in accordance with their applicable terms and conditions and the
terms and conditions of this Plan.
8.6.2    Board Authorization. The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part. No awards
may be granted during any period that the Board suspends this Plan.
8.6.3    Shareholder Approval. To the extent then required by applicable law or
deemed necessary or advisable by the Board, any amendment to this Plan shall be
subject to shareholder approval.
8.6.4    Amendments to Awards. Without limiting any other express authority of
the Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the no-repricing provision of Section 3.3.
8.6.5    Limitations on Amendments to Plan and Awards. No amendment, suspension
or termination of this Plan or amendment of any outstanding award agreement
shall, without written consent of the participant, affect in any manner
materially adverse to the participant any rights or benefits of the participant
or obligations of the Corporation under any award granted under this Plan prior
to the effective date of such change. Changes, settlements and other actions


22



--------------------------------------------------------------------------------




contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.
8.7
Privileges of Share Ownership. Except as otherwise expressly authorized by the
Administrator, a participant shall not be entitled to any privilege of share
ownership as to any Common Shares not actually delivered to and held of record
by the participant. Except as expressly required by Section 7.1 or otherwise
expressly provided by the Administrator, no adjustment will be made for
dividends or other rights as a shareholder for which a record date is prior to
such date of delivery.

8.8    Governing Law; Severability.
8.8.1    Choice of Law. This Plan, the awards, all documents evidencing awards
and all other related documents shall be governed by, and construed in
accordance with the laws of the State of California, except to the extent that
the laws of British Columbia are applicable as the jurisdiction of incorporation
of the Corporation, in each case notwithstanding any conflict of law provision
of such jurisdiction to the contrary.
8.8.2    Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.
8.9
Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.    

8.10
Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation. Awards may be granted to Eligible Persons in substitution for or in
connection with an assumption of employee stock options, SARs, restricted stock
or other stock-based awards granted by other entities to persons who are or who
will become Eligible Persons in respect of the Corporation or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Corporation or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity. The awards so
granted need not comply with other specific terms of this Plan, provided the
awards reflect adjustments giving effect to the assumption or substitution
consistent with any conversion applicable to the Common Shares (or the
securities otherwise applicable to the award) in the transaction and any change
in the issuer of the security. Any shares that are delivered and any awards that
are granted by, or become obligations of, the Corporation, as a result of the
assumption by the Corporation of, or in substitution for, outstanding awards
previously granted by an acquired company (or previously granted by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Corporation or one of its Subsidiaries in
connection with a business or asset



23



--------------------------------------------------------------------------------




acquisition or similar transaction) shall not be counted against the Share Limit
or other limits on the number of shares available for issuance under this Plan.
8.11
Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to limit
the authority of the Board or the Administrator to grant awards or authorize any
other compensation, with or without reference to the Common Shares, under any
other plan or authority.

8.12
No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect, or restrict
in any way the right or power of the Corporation or any Subsidiary (or any of
their respective shareholders, boards of directors or committees thereof (or any
subcommittees), as the case may be) to make or authorize: (a) any adjustment,
recapitalization, reorganization or other change in the capital structure or
business of the Corporation or any Subsidiary, (b) any merger, amalgamation,
consolidation or change in the ownership of the Corporation or any Subsidiary,
(c) any issue of bonds, debentures, capital, preferred or prior preference stock
ahead of or affecting the capital stock (or the rights thereof) of the
Corporation or any Subsidiary, (d) any dissolution or liquidation of the
Corporation or any Subsidiary, (e) any sale or transfer of all or any part of
the assets or business of the Corporation or any Subsidiary, (f) any other
award, grant, or payment of incentives or other compensation under any other
plan or authority (or any other action with respect to any benefit, incentive or
compensation), or (g) any other corporate act or proceeding by the Corporation
or any Subsidiary. No participant, beneficiary or any other person shall have
any claim under any award or award agreement against any member of the Board or
the Administrator, or the Corporation or any employees, officers or agents of
the Corporation or any Subsidiary, as a result of any such action.

8.13
Other Company Benefit and Compensation Programs. Payments and other benefits
received by a participant under an award made pursuant to this Plan shall not be
deemed a part of a participant’s compensation for purposes of the determination
of benefits under any other employee welfare or benefit plans or arrangements,
if any, provided by the Corporation or any Subsidiary, except where the
Administrator expressly otherwise provides or authorizes in writing. Awards
under this Plan may be made in addition to, in combination with, as alternatives
to or in payment of grants, awards or commitments under any other plans,
arrangements or authority of the Corporation or its Subsidiaries.

8.14
Clawback Policy. The awards granted under this Plan are subject to the terms of
the Corporation’s recoupment, clawback or similar policy as it may be in effect
from time to time, as well as any similar provisions of applicable law, any of
which could in certain circumstances require repayment or forfeiture of awards
or any Common Shares or other cash or property received with respect to the
awards (including any value received from a disposition of the shares acquired
upon payment of the awards).







24

